DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Response to Amendments
	This office action is responsive to application 16/984,866 and the RCE filed on August 24, 2022.  Claims 1-2, 5, 7, 10-11, 14-16, and 18 were amended, and claims 1-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed with the RCE, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 9 of the Remarks that concerns the § 103 rejection of the pending claims, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the pending claims 1-20 because the arguments do not apply to some of the references currently used in the rejection of the aforementioned claims as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 1-2, 5-6, 10-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto (US 7,370,024, “Tsukamoto” in view of Lindemann (US 2016/0292445, “Lindemann”).
Regarding Claim 1
Tsukamoto discloses
One or more non-transitory computer storage media (Fig. 24, Col. 17:44-47, “The memory 282 [as storage media] includes, for example, ROM (read only memory), RAM (random access memory), etc.,…” i.e., the non-transitory characteristic of the memory is reasonably inferred) storing computer-useable instructions (Fig. 24, Col. 17:44-47, “…and stores a program [as computer-useable instructions] and data used in processing. The CPU 281 performs necessary processing by performing a program.”) that, when used by one or more computing devices (Fig. 24, Col. 17:35-43, “The document classification system shown in FIGS. 10 and 21 can be configured using an information processing device (computer) as shown in FIG. 24.”), cause the one or more computing devices to perform operations (Fig. 24, Col. 17:44-47, “…and stores a program [to perform operations] and data used in processing.”) comprising: 
extracting, by a content feature identifier and from content of an electronic document (Fig. 1, Col. 1:27-36 “A feature extraction unit 101 [as a content feature identifier] shown in FIG. 1 receives a case ([electronic] document 111 that possesses content), and outputs a feature vector 112 (a vector indicating features of a document).”), 
(i) a {textual (Lindemann Fig. 1, ¶¶ [0093]-[0095])} feature vector…1 (Fig. 4, Col. 1:37-39, “FIG. 4 shows a classification rule generator. A classification rule generator 121 shown in FIG. 4 receives a set 131 of solution cases (pairs of feature vectors and categories) and outputs a classification rule 132;” and Fig. 10, Col. 5:65-6:15, “The document classification system aims at classifying an unknown document 215 into the categories (α, β, and γ) of the category system S. To achieve this, it uses the information about a document set 211 classified into the categories (A, B, C, and D) of another category system Σ,” i.e., the different “categories” and “category systems” rely upon a feature extraction unit that uses various feature vectors, with the specific type of feature vector associated with the category of “textual,” and thereby using feature vectors representing content, keywords, and topics, being disclosed by Lindemann below), and 
(ii) a {sensitivity (Lindemann Fig. 1, ¶¶ [0093]-[0095])} feature vector (Fig. 14, Col. 8:34-53, “First, the feature extraction unit 201 of the classification rule generation unit 203 generates a feature vector 221 [as a textual feature vector] from the solution document set 213, and passes it to the correlation assignment unit 205. Then, the correlation assignment unit 205 refers to the feature-category correlation dictionary 212 and generates a new feature vector 222 [as a sensitivity feature vector] for a target document.”); 
predicting, by a {security (Lindemann Fig. 2, ¶ [0080])} policy prediction model (Fig. 14, Col. 8:34-53, “Then, a feature vector 223 obtained by integrating the original feature vector 221 with the feature vector 222 generated by the correlation assignment unit 205 is passed to the classification rule generator 206 [as a policy prediction model],” i.e., the security aspect of the prediction model is suggested by Lindemann) and based on a combined representation of the {textual} feature vector and the {sensitivity} feature vector,…3 (Fig. 14, Col. 8:34-53, “Then, a feature vector 223 obtained by integrating [and thereby creating a combined representation] the original feature vector 221 [as the textual feature vector] with the feature vector 222 [as the sensitivity feature vector] generated by the correlation assignment unit 205 is passed to the classification rule generator 206.”); and 
automatically updating a {security (Lindemann Fig. 2, ¶ [0080])} policy of the electronic document based on the predicted {security} policy label (Col. 10:66-11:13, “To automatically classify [and thereby predict] an unknown document into a press release category…,” i.e., the “press release category” is the predicted security policy label as suggested by Lindeman Fig. 1, ¶¶ [0093]-[0095]).  
Tsukamoto doesn’t disclose
	1 …{feature vector} representing the content, keywords in the content, or topics in the content,
	2 … {feature vector}… of sensitive information in the content;
	3 … a security policy label for the electronic document from a plurality of security policy labels representing user group-permission tuples;
Lindemann, however, discloses
	1 … textual {feature vector (Tsukamoto Fig. 14, Col. 8:34-53)} representing the content, keywords in the content, or topics in the content (Fig. 1, ¶¶ [0093]-[0095], “Numerals 101, 103 and 105 represent properties of the data, each with a predefined set of possible values, such that 102 enumerates the possible values for property 101, 104 enumerates the possible values for property 103, 106 lists the possible values for property 105),” i.e., “General,” “Finance,” etc. represent topics that are the subject of the feature vector of Tsukamoto to cumulatively create the textual feature vector),
	2 … sensitivity {feature vector (Tsukamoto Fig. 14, Col. 8:34-53)}… of sensitive information in the content (Fig. 1, ¶¶ [0093]-[0095], i.e., “Public,” “Internal,” etc. relate to sensitive information and are associated with the feature vector of Tsukamoto to cumulatively create the sensitivity feature vector);
	3 … a security policy label for the electronic document from a plurality of security policy labels representing user group-permission tuples (Fig. 2, ¶ [0080], “The classification of the document at Step 203 in FIG. 2 is performed as shown in FIG. 3 in more detail and its accompanying description below. According to classification 203, the classification [as a security policy label] may be applied to document at Step 204 and the document may be encrypted or otherwise protected [for security] to manage access to the document, or the archiving of the document may be automatically managed based on the classification,” i.e., “based on the classification” suggests a plurality of classifications that act as a plurality of security labels that are also suggested by Fig. 1, ¶¶ [0093]-[0095] with the various sensitivity classifications (e.g., “Public,” “Internal,” “Confidential,” etc.); and Fig. 1, ¶¶ [0103]-[0109], i.e., “IRM [information rights management] systems typically use policies or templates that define the group of persons who have specific access rights (for example, read, print, edit, copy, send by mail) to documents protected with such policies or templates,” i.e., the “access rights” involving “permission” for different “group[s] of persons” creates user-group-permission tuples);
	Regarding the combination of Tsukamoto and Lindemann, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the classification system of Tsukamoto to have included the permission features of Lindemann. One of ordinary skill in the art would have been motivated to incorporate the permission features of Lindemann because Lindemann discusses the problems associated with data loss/breaches, see Lindemann ¶¶ [0003], [0008]-[0009], and Lindemann teaches a system for “classification [that] may be used for recognizing and propagating document loss prevention (DLP)-relevant events, so as to trigger appropriate action….”  See Lindemann ¶ [0077]. 
Regarding Claim 2
Tsukamoto in view of Lindemann (“Tsukamoto-Lindemann”) disclose the one or more non-transitory computer storage media of claim 1, and Tsukamoto further discloses
wherein extracting the {sensitivity (Lindemann Fig. 1, ¶¶ [0093]-[0095])} feature vector (Fig. 1, Col. 1:27-36, Fig. 14, Col. 8:34-53) comprises incrementing values of different dimensions of the sensitivity feature vector based on detecting the occurrences of different categories of the sensitive information (Fig. 10, Col. 5:65-6:15, “The document classification system aims at classifying an unknown document 215 into the categories (α, β, and γ) of the category system S. To achieve this, it uses the information about a document set 211 classified into the categories (A, B, C, and D) of another category system Σ;” and Fig. 14, Col. 8:34-53, “First, the feature extraction unit 201 of the classification rule generation unit 203 generates a feature vector 221 [as a textual feature vector] from the solution document set 213, and passes it to the correlation assignment unit 205. Then, the correlation assignment unit 205 refers to the feature-category correlation dictionary 212 and generates a new feature vector 222 [as a sensitivity feature vector] for a target document,” i.e., different security categories encompassed by “A, B, C, and D” that possess sensitive information and are detected will produce different textual feature vectors that ultimately lead to the different sensitivity feature vectors in which different dimensions that relate to the various types of sensitive information will have their values incremented).
Regarding the combination of Tsukamoto and Lindemann, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 2.
Regarding Claim 5
Tsukamoto-Lindemann disclose the one or more non-transitory computer storage media of claim 1, and Tsukamoto further discloses 
the operations (Fig. 24, Col. 17:44-47) further comprising: 
combining the textual feature vector and the sensitivity feature vector into the combined representation (Fig. 14, Col. 8:34-53) to generate a vector representation of the electronic document in a feature space (Fig. 14, Col. 8:34-53, i.e., the “feature vector 223” is a vector representation derived from the electronic document; and Col. 9:51-10:15, “These barycenters are represented as the points in the feature vector space.”); 
wherein predicting the {security (Lindemann Fig. 2, ¶ [0080])} policy label (Fig. 14, Col. 8:34-53) comprises applying the vector representation to the security policy prediction model (Fig. 14, Col. 8:34-53) to classify the electronic document into a partition of the feature space (Fig. 14, Col. 8:46-52, “Then, a feature vector 223 obtained by integrating the original feature vector 221 with the feature vector 222 generated by the correlation assignment unit 205 is passed to the classification rule generator 206. Then, the classification rule generator 206 receives a pair of the feature vectors 223 and categories, and generates the classification rule 214 [to assign a security policy label] in the process as shown in FIG. 4.”) associated with a {set of security policy labels (Lindemann Fig. 1, ¶¶ [0093]-[0095])}.  
Regarding the combination of Tsukamoto and Lindemann, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 5.
Regarding Claim 6
Tsukamoto-Lindemann disclose the one or more non-transitory computer storage media of claim 1, and Tsukamoto further discloses 
wherein predicting the {security (Lindemann Fig. 2, ¶ [0080])} policy label (Fig. 14, Col. 8:34-53) comprises using the security policy prediction model (Fig. 14, Col. 8:34-53) to classify the electronic document into a partition (Col. 9:51-10:15, “In step S15, the classification rule generator 206 obtains the barycenter cposi of a document group belonging to a category and the barycenter cnega of a document group not belonging to the category in the documents of the document set 213, and obtains the vertical bisector plane [as a partition] to the barycenter cposi and cnega,” and “Therefore, when the feature vector of a document to be classified [and thereby labeled with a security policy label] is xi, and the value p is calculated using the right side of the equation (4), it can be judged whether or not the document belongs to a certain category.”) associated with {a set of the security policy labels (Lindemann Fig. 1, ¶¶ [0093]-[0095])}.
Regarding the combination of Tsukamoto and Lindemann, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 6.
Regarding Independent Claim 10
With respect to independent claim 10, a corresponding reasoning as given earlier for dependent claim 1 applies, mutatis mutandis, to the subject matter of claim 10. Therefore, claim 10 is rejected, for similar reasons, under the grounds set forth for claim 1.  The Examiner notes, however, that claim 10 possesses a limitation that is different from the corresponding limitation in claim 1.  The review of this limitation is as follows:
…
Tsukamoto discloses
automatically tagging the electronic document with the predicted {security} policy label (Col. 10:66-11:13, “To automatically classify [and thereby tag] an unknown document into a press release category…,” i.e., the “press release category” is the predicted security policy label as suggested by Lindeman Fig. 1, ¶¶ [0093]-[0095]).
Regarding Independent Claim 15
With respect to independent claim 15, a corresponding reasoning as given earlier for dependent claim 1 applies, mutatis mutandis, to the subject matter of claim 15. Therefore, claim 15 is rejected, for similar reasons, under the grounds set forth for claim 1.  The Examiner notes, however, that claim 15 possesses a limitation that is different from the corresponding limitation in claim 1.  The review of this limitation is as follows:
…
Tsukamoto discloses
provide the {security (Lindeman Fig. 1, ¶¶ [0093]-[0095]) policy label as a suggested security policy for the electronic document (Col. 10:66-11:13, “To automatically classify [and thereby provide the policy label as a suggested security policy] an unknown document into a press release category…,” i.e., the “press release category” is the suggested security policy label as suggested by Lindeman Fig. 1, ¶¶ [0093]-[0095]).
Regarding Dependent Claims 11 and 17
	With respect to dependent claims 11 and 17, a corresponding reasoning as given earlier for dependent claims 2 and 6 applies, mutatis mutandis, to the subject matter of claims 11 and 17. Therefore, claims 11 and 17 are rejected, for similar reasons, under the grounds set forth for claims 2 and 6. 
Regarding Dependent Claims 14 and 16
	With respect to dependent claims 14 and 16, a corresponding reasoning as given earlier for dependent claim 5 applies, mutatis mutandis, to the subject matter of claims 14 and 16. Therefore, claims 14 and 16 are rejected, for similar reasons, under the grounds set forth for claim 5. 
B.	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Lindemann, and further in view of Scholtes (US 2014/0156567, “Scholtes”).
Regarding Claim 3
Tsukamoto-Lindemann disclose the one or more non-transitory computer storage media of claim 1, and Tsukamoto further discloses 
wherein extracting the {sensitivity (Lindemann Fig. 1, ¶¶ [0093]-[0095])} feature vector (Fig. 1, Col. 1:27-36, Fig. 14, Col. 8:34-53) comprises…1 
Tsukamoto-Lindemann doesn’t disclose
1 …using at least one of an entity tagger or rule-based regular expression.  
Scholtes, however, discloses
	1 …using at least one of an entity tagger or rule-based regular expression (¶ [0050], “ Extraction is done by using any known techniques from text-mining, for example: language identification, gazetteers, regular expressions, noun-phrase identification with part-of-speech taggers, statistical models and rules, and the like, to identify more complex patterns.”)
Regarding the combination of Tsukamoto and Lindemann, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 3.
Regarding the combination of Tsukamoto-Lindemann and Scholtes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the security classification system of Tsukamoto-Lindemann to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base system, namely the security classification system of Tsukamoto-Lindemann, upon which the claimed invention can be seen as an “improvement” through the use of a text mining;
2) the prior art contained a “comparable” system, namely the system with the text mining feature of Scholtes, that has been improved in the same way as the claimed invention through the use of text mining; and
3) one of ordinary skill in the art could have applied the known improvement technique of applying text mining to the base security classification system of Tsukamoto-Lindemann, and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 4
Tsukamoto-Lindemann disclose the one or more non-transitory computer storage media of claim 1, and Tsukamoto further discloses 
wherein extracting the {textual (Lindemann Fig. 1, ¶¶ [0093]-[0095])} feature vector (Fig. 1, Col. 1:27-36, Fig. 14, Col. 8:34-53) comprises…1 
Scholtes further discloses
1 …using a term frequency tagger to determine frequency of keywords in the content (¶ [0035], “More complex weighting schemes are, for example, Term Frequency-Inverse Document Frequency (TF-IDF), and the like, which gives different weights based on frequency of words in a document and in the overall collection. The TF-IDF approach provides a numerical measure of the importance of a particular word to a document in a corpus of documents.”).
Regarding the combination of Tsukamoto and Lindemann, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 4.  
Regarding the combination of Tsukamoto-Lindemann and Scholtes, the rationale to combine is the same as provided for claim 3 due to the overlapping subject matter between claims 3 and 4.
Regarding Dependent Claims 12 and 13
	With respect to dependent claims 12 and 13, a corresponding reasoning as given earlier for dependent claims 3 and 4 applies, mutatis mutandis, to the subject matter of claims 12 and 13. Therefore, claims 12 and 13 are rejected, for similar reasons, under the grounds set forth for claims 3 and 4. 
C.	Claims are 7 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Lindemann, and further in view of Jasper et al. (US 2004/0049478, “Jasper”).
Regarding Claim 7
Tsukamoto-Lindemann disclose the one or more non-transitory computer storage media of claim 1, and Tsukamoto further discloses 
wherein predicting the {security (Lindemann Fig. 2, ¶ [0080])} policy label (Fig. 14, Col. 8:34-53) comprises …1 classifying the combined representation of the textual feature vector and the sensitivity feature vector.  
Tsukamoto-Lindemann doesn’t disclose
	1 … recursively {classifying}…
Jasper, however, discloses
	1 … recursively {classifying}… (¶ [0032], “[T]hose skilled in the art will appreciate that a variety of methods may be used to estimate the initial weights for the candidate features, e.g., the method of least squares or nonlinear methods like decision trees or recursive partitioning,” ¶ [0046], “Another class of models that can be used by the present invention for both weight estimation and attribute scoring are the tree-based or recursive partitioning models.”)
Regarding the combination of Tsukamoto and Lindemann, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 7.
Regarding the combination of Tsukamoto-Lindemann and Jasper, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Tsukamoto-Lindemann to have included the recursive feature of Jasper. One of ordinary skill in the art would have been motivated to incorporate the recursive feature of Jasper because Scholtes discusses the use of weighting with respect to vectors, see Tsukamoto Col. 9:4-18, and Jasper teaches the use of recursive partitioning models with respect to weight estimation, see Jasper ¶ [0046].
Regarding Dependent Claim 18
	With respect to dependent claim 18, a corresponding reasoning as given earlier for dependent claim 7 applies, mutatis mutandis, to the subject matter of claim 18. Therefore, claim 18 is rejected, for similar reasons, under the grounds set forth for claim 7.
D.	Claims are 8-9 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Lindemann, and further in view of Houle (US 2004/0139067, “Houle”).
Regarding Claim 8
Tsukamoto-Lindemann disclose the one or more non-transitory computer storage media of claim 6, and Tsukamoto further discloses 
wherein predicting the {security (Lindemann Fig. 2, ¶ [0080])} policy label (Fig. 14, Col. 8:34-53) comprises using the {security} policy prediction model (Fig. 14, Col. 8:34-53) to classify the electronic document into a partition…1 (Col. 9:51-10:15)
Tsukamoto-Lindemann doesn’t disclose
1 …associated with a ranked list of the security policy labels.  
Houle, however, discloses
1 … associated with a ranked list of the security policy labels (¶ [0193], “One common way of assigning labels to a cluster is to use a ranked list of terms that occur most frequently within the documents of the cluster, in accordance with the term weighting strategy used in the document vector model,” i.e., ranking is well-known in the art and can be applied to the security policy labels as disclosed by Lindemann Fig. 1, ¶¶ [0093]-[0095]).
Regarding the combination of Tsukamoto and Lindemann, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 8.
Regarding the combination of Tsukamoto-Lindemann and Houle, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the security classification system of Tsukamoto-Lindemann to have included the ranking feature of Houle. One of ordinary skill in the art would have been motivated to incorporate the ranking feature of Houle because Houle teaches that ranking is a “common way of assigning labels,” see Houle ¶ [0193], which is a “common way” of selecting the most appropriate label.
Regarding Claim 9
Tsukamoto-Lindemann disclose the one or more non-transitory computer storage media of claim 6, and Tsukamoto further discloses 
wherein predicting the {security (Lindemann Fig. 2, ¶ [0080])} policy label (Fig. 14, Col. 8:34-53) comprises using the {security} policy prediction model (Fig. 14, Col. 8:34-53) to classify the electronic document into a partition…1 (Col. 9:51-10:15) 
Houle further discloses
1 … associated with a ranked list (¶ [0193]) of the {security policy labels (Lindeman Fig. 1, ¶¶ [0093]-[0095]),} and selecting a top number of labels from the ranked list (¶ [0193], “a predetermined number of terms achieving the highest scores can be ranked and presented to [and thus selected by] the user;” and Redlich ¶ [0206], “The innovation is a system and method for automatically or manually controlled selection, extraction, storage, and release of selected and prioritized information.”).
Regarding the combination of Tsukamoto and Lindemann, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter of claims 1 and 8.
Regarding the combination of Tsukamoto-Lindemann and Houle, the rationale to combine is the same as provided for claim 8 due to the overlapping subject matter between claims 8 and 9.
Regarding Dependent Claims 19 and 20
	With respect to dependent claims 19 and 20, a corresponding reasoning as given earlier for dependent claims 8 and 9 applies, mutatis mutandis, to the subject matter of claims 19 and 20. Therefore, claims 19 and 20 are rejected, for similar reasons, under the grounds set forth for claims 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491